DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-11 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #87 Reno, USA 14th h 18th November 2016, R1-1611351, Source: CATT, Title: On sDCI design, Agenda Item: 6.2.10.2.2, Document for: Discussion and decision, herein CATT in view of US 20140293843 A1 herein Papasakellariou.
Claim 7, CATT discloses a terminal comprising: 
a receiver that receives downlink control information (DCI) based on a periodicity and an offset which are configured by higher layer signaling (Section 2.1, page 2, line 10, "the slow DCI is signaled per subframe"); and 
processor that controls receiving a downlink control channel in downlink control channel candidates for the DCI, based on a value of a given field of the DCI (Section 2.3, page 3, last 8 lines, "A slow DCI can be used for this purpose, i.e. a PDCCH DCI can be used to control the UE sPDCCH monitoring ... A PDCCH DCI is used to indicate the UE about the sPDCCH monitoring behavior for the current subframe, e.g. number and/or the index of sTTI that UE shall monitor ... A PDCCH DCI is used to activate/ deactivate the UE sPDCCH monitoring").
CATT may not explicitly disclose monitored separately from downlink control channel candidates.
Papasakellariou discloses monitored separately from downlink control channel candidates (0068, 0071, dedicated signaling to UEs for DCI and search spaces). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT to include dedicated search space with signaling for UE dedicated search spaces as taught by Papasakellariou so as to meet the high growth in mobile data traffic, improvements in radio interface efficiency and allocation of new spectrum (0009).

Claim 9, CATT discloses wherein: the DCI is common to a plurality of terminals (Introduction: slow and fast DCIs).

Claim 10, CATT discloses wherein: the DCI is applied to one or more cells (implied - DCI transmitted from eNBs in cells).


Claim 14, as analyzed with respect to the limitations as discussed in claim 10.

Claim 15, CATT may not explicitly disclose wherein the value of the given field indicates a format index.
Papasakellariou discloses wherein the value of the given field indicates a format index (0194). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT to include dedicated search space with signaling for UE dedicated search spaces as taught by Papasakellariou so as to meet the high growth in mobile data traffic, improvements in radio interface efficiency and allocation of new spectrum (0009).

Claim 16, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 1.

Claims 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of US 20190110332 A1 herein Wikstrom.
Claim 8, CATT may not explicitly disclose wherein: a cyclic redundancy check (CRC) using a radio network temporary identifier (RNTI) provided by the higher layer signaling is applied to the DCI.
Wikstrom wherein: a cyclic redundancy check (CRC) using a radio network temporary identifier (RNTI) provided by the higher layer signaling is applied to the DCI (0076, DCI scrambled with RNTI). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT to include scrambling of a DCI with a RNTI as taught by Wikstrom so as to provide a reduction in signalling overhead is thus achieved compared to the legacy paging (0089).

Claim 12, as analyzed with respect to the limitations as discussed in claim 9. 
Claim 13, as analyzed with respect to the limitations as discussed in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150264667 A1 - A method and an apparatus for receiving .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468